. ...

                                         .
                                         i               :

                                              *..,:...


           OFFICE      OF THE AITORNEY                   GENERAL     OF TEXAS
                                             AUSTIN




                                     This Opinion Overru
                                     Opinion No. O-4006.




               To ut   i0tt0r   0r   h

0p w0n     0f.w8aaprrt#nt
ro8d8 in p8l-t88 t011owo:




         don. lwontl~ in remltt;ng taxer                      eta.

               -Will nu &vlOaw .dv%8. n8 88 to the follow-
         .-a
Honorable    L. L. Ceren,           Tage 2


              “(1)         18 there my legal  authority         for
       operating          the food atamp plan ae above      out-
       lined?
              “(2)    Can the COJBli88iOllRlt! SOUrt LLOW
       deolare    that an emergency and a case of giavc
       pub110 necessity      exirta  and that this Is nec-
       e88ary to meet unusual and unforeseen       con&i-
       tlom,     thus permitting    the budget to be amend-
       ed?

             “(3)  Can the Comml6aloners~    Court legel-
       ly issue general   fund warrants for the pur-
       pose of creating   a revolving  fund?”
             Article    2351-17‘, Vernon* s Rnnotatec       Xv11 Ztatutea,
empowers the Commlasioners*          Court of any county of this State
to oreate a ‘revolving       fund or funds and to make appropriations
thereto    out of the general       revenue of said county or countlee
to be usad by said county or oazntiss            in cooperation    with the
Units2 States      Dspartnent    of Agriculture     to aid and acelat     in
carrying    out the purpose8 and provlslons          of an act of Congrees
cf the United ttates        pertaining    to t!?e distribution    of oo.mmo-
dltles   of persons in need of aaslatenoe,            under the direction
of the United States Deprtmnt             of Agriculture.      The only fund
out of which stamps, as above mentioned,             may be purchasedI;
a revolving     fund eet up, Is a general        fund of a county.
the funds are avallabls,         the revolving    fund and the necessary
operating    expenses    oan be set up out 0r the general         fund.
Under the facts      s’ated    ln your letter,     there are no avail-
8ble funds in the general fund of your county shioh can be used
in setting     up the revolving      gund.   Xe think that the proposed
lrsuanoe    of warrants as described        in your latter     would be in
effect    borrowlng money by the oounty for the above zentloned
purpose.
              It     is    etated   in Texas   JUri6prUdenCe.         Vol.   11,       p.
664:
              “. . . The commissioners* oourt has no au-
       thority   to borrow money by moan6 of warrants;
       thla may be done only by the issuing   of bonds.                            i
       . . . (I
           The oa8e of Aehby, et al v. Tames,                   et al,       228 2.         .‘:.
732, ikzong other things,    holds that counties                cannot       borrovi
money by irwing    warrents.
Yonorable      L. L. Geren,        Pegs 3


               It   Is   state:!   In Zorpue Jurle   seoundum,     Vol.   20,
p. 1079:
            .*Countlen, belne oreaturea of statute,
              and posees8ln,5   no powers not granted
      ~y’o~n8tltutlonal      provision    of statute, .
      are eenerelly     held to have no power to bor;oG
      ?poney, unleea expressly       euthorized    SC to do
      by conetltutlonal      or etetutory     provlelon;
      and this power will not be izplled.W
          %lth reference   to setting up a revolviap fun6 by
flrtae of Article  2351-17, su9ra, It Is state? in our opin-
ion No. O-4003:
            “If no funds are available    imd the
       amount  required does not exceed the ascunt
      of current revenues reasonably ex?ectod or
      ccntesglated    by the oounty, ordinary warrants
      may be lsauerf for the came.”
           Tie .think that this statemnt      is contrary to the
above eeutloce6     authorities aI?d therefore   rtxprsnely ovcr-
rule that. portico    of said opinion No. 0-4OC6 quoted above.
             ;.e bava carefully conridered the cesea of 3erar
county v.   Ziatley, 150 Z. ‘$. (26) 980; Speare V. Z1t.g of South
?Zoouatoni 150 L. :5. (2d) 74 and BeJar County, et al v. Mann, -
157 5. %. 154, acd we 40 not think that these cases are ap-
plicable   to the questions here involved   and do not authorize
the borrowing of money by a county by Irsuing warrants a8
above seisntloned.
          In vie::of the foregoing  authorities,     we respect-
fully answer your flret and third questions      in the negative.
33 xe Sve ansr;ersd these questions in the negative your
second question reqalres no answer.
                                                 Ycure very      truly
AFFkO’E3 333. 26, 1942

/II/ 0 rover    Sellers
                                                       Ardell     :;‘lllia~~s
                                                                 Atsistent